                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


SONDA ROGERS                                                                  PLAINTIFF


VS.                                   CASE NO. 3:18CV00040 PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                           DEFENDANT



                                          JUDGMENT

        Pursuant to the Order filed in this matter this date, this case is remanded for further

proceedings. This is a "sentence four" remand within the meaning of 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 29th day of July, 2019.


                                                     ____________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
